Citation Nr: 1105139	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO. 07-26 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for 
chronic mixed type vascular migraine and muscle contraction 
headaches.

2. Entitlement to a rating in excess of 20 percent for chronic 
cervical myositis, strain, degenerative joint disease, bulging 
discs C3-C4 and C5-C6 (neck disability).

3. Entitlement to a rating in excess of 20 percent for chronic 
low back pain (back disability).

4. Entitlement to service connection for a right shoulder 
disability, to include as secondary to a service-connected back 
and neck disability.

5. Entitlement to service connection for a left shoulder 
disability, to include as secondary to a service-connected back 
and neck disability.

6. Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to July 1989.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a September 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico. The appeal is now under the 
jurisdiction of the RO in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant if 
further action is required.


REMAND

A remand is required to determine the nature and the etiologies 
of the Veteran's left and right shoulder disorders. In the case 
of a disability compensation claim, VA's duty to assist includes 
providing a medical examination or obtaining a medical opinion 
when necessary to make a decision on the claim. 38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010). Such an 
examination or opinion is necessary to make a decision on a claim 
if all of the lay and medical evidence of record (1) contains 
competent evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (2) indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but (3) does 
not contain sufficient medical evidence for VA to make a decision 
on the claim. Id. While the Veteran was afforded a VA examination 
in January 2010, it failed to address his contention that his 
shoulder disorders are related to his service-connected back and 
neck disabilities. A new examination must be afforded on remand. 
See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (VA must 
provide a medical examination when it is necessary to decide the 
claim).
 
Regulations provide that efforts must be made to secure all 
private medical records and VA records that may exist related to 
the Veteran's claim. 38 C.F.R. § 3.159(c)(1) defines reasonable 
efforts in obtaining records outside the custody of the federal 
government as "an initial request for the records, and, if the 
records are not received, at least one follow-up request." As 
for federal records, 38 U.S.C. § 5103A(b)(3) requires that VA 
continue any attempts to get federal records "until the records 
are obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records would 
be futile."

While there are many VA treatment records in the claims file, 
recent records appear to be incomplete as they were submitted by 
the Veteran. In September 2010, the Veteran reported that he was 
receiving current treatment from the Gainesville, Florida, VA 
Medical Center (VAMC). Current and complete VA treatment records 
must be obtained.

In addition, the Veteran submitted a letter referring him to an 
orthopedic spine surgeon or neurosurgeon. This letter was from 
Dr. Eric G. Bonenberger. The records of Dr. Bonenberger, as well 
as any surgeon to whom the Veteran was referred, should be 
obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's current and 
complete VA treatment records, including 
records from the Gainesville VAMC. 
Evidence of attempts to obtain these 
records should be associated with the 
claims file. Do not associate duplicate 
records with the claims file.

2. Obtain the Veteran's current and 
complete treatment records from Dr. Eric 
G. Bonenberger. Evidence of attempts to 
obtain these records should be associated 
with the claims file. Do not associate 
duplicate records with the claims file.

3. Ask the Veteran to provide the names nd 
addresses and obtain the Veteran's current 
and complete treatment records from any 
orthopedic or neurosurgeon whom he has 
seen. Evidence of attempts to obtain these 
records should be associated with the 
claims file. Do not associate duplicate 
records with the claims file.

4. Request an addendum opinion, and if 
required by the examiner, schedule the 
Veteran for a VA examination,to determine 
the nature and etiology of his shoulder 
disorders. The entire claims file must be 
made available to the VA examiner. 
Pertinent documents should be reviewed. 
The examiner should conduct a complete 
history and physical and offer an opinion 
as to whether at least as likely as not 
the Veteran's (a) left shoulder disorder 
and (b) right shoulder disorder had its 
onset in service, is related to service, 
or is related to a service-connected neck 
or back disability.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility." Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against causation.

All necessary diagnostic testing should be 
conducted and commented upon by the 
examiner. All opinions should be supported 
by a clear rationale, and a discussion of 
the facts and medical principles involved 
would be of considerable assistance to the 
Board. 

5. After completing the above action, the 
claims should be readjudicated. If the 
claims remain denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative. 
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2010).

